      Case: 5:19-cr-00107-DAP Doc #: 15 Filed: 09/16/19 1 of 4. PageID #: 69




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 5:19CR107
                                                   )
                Plaintiff,                         )   JUDGE DAN AARON POLSTER
                                                   )
                                                   )
        v.                                         )
                                                   )
 CHRISTOPHER SMALLWOOD,                            )   MOTION TO ALLOW GOVERNMENT’S
                                                   )   WITNESS TO APPEAR BY VIDEO
                Defendant.                         )   TELECONFERENCE


       Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney, and Christopher J. Joyce, Assistant United States Attorney, and hereby

moves this Honorable Court to allow Government’s witness Dr. Dia Boutwell, National

Forensics Evaluations Coordinator for the Bureau of Prisons, to appear by way of video

teleconference at the upcoming hearing scheduled September 24, 2019.

       The basis of the United States’ motion is stated fully in the attached memorandum, which

is incorporated herein by reference.

                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                             By:       /s/ Christopher J. Joyce
                                                        Christopher J. Joyce (OH: 0086576)
                                                        Assistant United States Attorney
                                                        208 Seiberling Federal Courthouse
                                                        Two South Main Street
                                                        Akron, OH 44308
                                                        (330) 761-0521 FAX: (330) 375-5492
                                                        Christopher.Joyce@usdoj.gov
       Case: 5:19-cr-00107-DAP Doc #: 15 Filed: 09/16/19 2 of 4. PageID #: 70




                                   Memorandum in Support

       Defendant, Christopher Smallwood, was indicted on February 28, 2019 in a two count

indictment which included one charge of Interstate Communication of a Threat, in violation of

18 U.S.C. § 875(c), and one charge of Willfully Making a Threat, in violation of 18 U.S.C. §

875(c). Defendant surrendered himself to the Court on March 15, 2019 for his arraignment and

was released on a bond. On March 21, 2019, the Court ordered the defendant to undergo a

psychiatric or psychological examination to determine mental competency and sanity. On June

11, 2019, the Court held a hearing wherein it adopted the competency report prepared by Dr.

Otto Kausch, and found that the defendant was not presently competent to stand trial, but may be

restored to competency with proper treatment.

       On August 8, 2019, the Court held a Status Conference to discuss the defendant’s request

for out-patient competency restoration. Following the status conference, the Court issued a

schedule by which the parties were to submit reports discussing treatment options. The matter

was also set for Status Conference September 24, 2019, at which defense expert Dr. Afsarifard

and a representative from the Bureau of Prisons were ordered to attend.

       As the Court is aware, the government’s report was authored by Dr. Dia Boutwell,

National Forensics Evaluations Coordinator for the Bureau of Prisons. Regrettably, Dr.

Boutwell is unable to appear in person on the scheduled hearing date of September 24, 2019. Dr.

Boutwell is scheduled to be in Dallas, Texas in order to work towards the opening of a new BOP

facility designed to offer mental health treatment services to Federal Inmates.

       I have inquired of Dr. Boutwell if there were another person who could appear in her

place and provide testimony about treatment options in BOP at the hearing on September 24,



                                                 2
      Case: 5:19-cr-00107-DAP Doc #: 15 Filed: 09/16/19 3 of 4. PageID #: 71



2019. Dr. Boutwell asserted that no other person could testify in her place. Dr. Boutwell will be

available at the scheduled time of the hearing and has offered to provide testimony by way of the

video teleconference equipment at the BOP facility in Dallas, Texas.

       Given Dr. Boutwell’s physical unavailability, the government respectfully requests that

she be able to appear and provide testimony via video teleconference at the scheduled status

conference on September 24, 2019 at 9:00 am.

                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                             By:     /s/ Christopher J. Joyce
                                                      Christopher J. Joyce (OH: 0086576)
                                                      Assistant United States Attorney
                                                      208 Seiberling Federal Courthouse
                                                      Two South Main Street
                                                      Akron, OH 44308
                                                      (330) 761-0521 FAX: (330) 375-5492
                                                      Christopher.Joyce@usdoj.gov




                                                3
       Case: 5:19-cr-00107-DAP Doc #: 15 Filed: 09/16/19 4 of 4. PageID #: 72



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of September 2019, a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court’s system.



                                                      /s/ Christopher J. Joyce
                                                      Christopher J. Joyce
                                                      Assistant U.S. Attorney




                                                 4
